Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 1 of 16 PageID# 1016




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


  UMG RECORDINGS, INC.; CAPITAL
  RECORDS, LLC; WARNER RECORDS
  INC.; ATLANTIC RECORDING                                         Case No.
  CORPORATION; ELEKTRA                                     1:18-CV-00957-CMH-TCB
  ENTERTAINMENT GROUP, INC.;
  FUELED BY RAMEN, LLC; NONESUCH
  RECORDS INC.; SONY MUSIC
  ENTERTAINMENT; SONY MUSIC
  ENTERTAINMENT US LATIN LLC;
  ARISTA RECORDS LLC; LAFACE
  RECORDS LLC; and ZOMBA RECORDING
  LLC,

       Plaintiffs,

  v.

  TOFIG KURBANOV d/b/a FLVTO.BIZ and
  2CONV.COM;
  And DOES 1-10,

       Defendants.


  DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES, AND JURY TRIAL DEMAND

          Defendant Tofig Kurbanov (“Mr. Kurbanov”), by and through his undersigned counsel,

 for his Answer to the Complaint of Plaintiffs UMG Recordings, Inc.; Capital Records, LLC;

 Warner Records, Inc. (f/k/a Warner Bros. Records, Inc.); Atlantic Recording Corporation;

 Elektra Entertainment Group, Inc.; Fueled By Ramen, LLC; Nonesuch Records, Inc.; Sony

 Music Entertainment; Sony Music Entertainment US Latin LLC; Arista Records, LL; Laface

 Records, LLC; and Zomba Recording, LLC (hereinafter, collectively,“ Plaintiffs” ), herein states

 as follows:
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 2 of 16 PageID# 1017




                                             ANSWER

                                           Introduction

        1.      Mr. Kurbanov is without sufficient knowledge to admit or deny the first sentence

 of this paragraph and, as such, denies the same. Mr. Kurbanov admits that he owns and operates

 the websites located at www.FLVTO.biz and www.2conv.com. Defendant denies the remaining

 allegations of this paragraph. In further answering, Defendant states that the two websites in

 question are no more “circumvention” tools than are a VCR or cassette tape recorder; that the

 websites in question are content-neutral; that they have significant non-infringing uses; and that

 the very functionality of which the Plaintiffs complain is built entirely on open-source code

 known as “youtube-dl,” available to anyone in the world with an internet connection.

        2.      Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        3.      Denied.

        4.      Denied. In further answering, Mr. Kurbanov states that, on information and

 belief, Google, which owns Youtube, does not consider the youtube-dl software to be a

 circumvention tool and has recently stopped honoring takedown notices from Plaintiffs

 concerning sites utilizing the youtube-dl software. See, e.g., Exhibit 1.

        5.      Mr. Kurbanov denies the first sentence of this paragraph. Mr. Kurbanov is

 without sufficient knowledge to admit or deny the remaining allegations of this paragraph and, as

 such, denies the same.

        6.      Denied.

        7.      Denied.

        8.      Denied.




                                                  2
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 3 of 16 PageID# 1018




                                       Nature of the Action

        9.      This paragraph contains only a conclusion of law requiring no response. To the

 extent a response is required, Mr. Kurbanov denies the allegations of this paragraph.

                                     Jurisdiction and Venue

        10.     This paragraph contains only a conclusion of law requiring no response. To the

 extent a response is required, Mr. Kurbanov denies the allegations of this paragraph.

        11.     Denied.

        12.     Denied.

        13.     Denied.

                                           The Parties

 Plaintiffs

        14.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        15.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        16.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        17.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        18.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        19.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.




                                                 3
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 4 of 16 PageID# 1019




        20.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        21.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        22.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        23.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        24.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        25.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        26.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        27.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        28.     Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

 Defendants

        29.     Admitted.

        30.     Mr. Kurbanov admits the first sentence of this paragraph. Mr. Kurbanov denies

 the second sentence of this paragraph.

        31.     Denied.




                                                 4
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 5 of 16 PageID# 1020




        32.        Denied.

                                         The Youtube Service

        33.        Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        34.        Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        35.        Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        36.        Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        37.        Denied.

        38.        Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        39.        Mr. Kurbanov is without sufficient knowledge to admit or deny the allegations of

 this paragraph and, as such, denies the same.

        40.        Mr. Kurbanov denies the first sentence of this paragraph. Mr. Kurbanov denies

 the factual allegations of the second sentence of this paragraph except to admit that the image

 included appears to accurately reflect a screen capture of the FLVTO website at some particular

 moment in time. To the extent not otherwise admitted, Mr. Kurbanov denies the allegations of

 this paragraph.

        41.        Mr. Kurbanov admits that the image included appears to accurately reflect a

 screen capture of the 2conv website at some particular moment in time. To the extent not

 otherwise admitted, Mr. Kurbanov denies the allegations of this paragraph.




                                                   5
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 6 of 16 PageID# 1021




        42.     Mr. Kurbanov denies the first sentence of this paragraph. Mr. Kurbanov is

 without sufficient knowledge to admit or deny the remaining allegations of this paragraph and, as

 such, denies the same.

        43.     Mr. Kurbanov admits that the websites operate by a user entering a URL into an

 input box on the website and clicking on a conversion button. To the extent not otherwise

 admitted, Mr. Kurbanov denies the allegations of this paragraph.

        44.     Denied. Mr. Kurbanov denies that copies of recordings are retained on servers or

 that either of the websites in question engages in “circumvention” as defined under the law. In

 further answering, Mr. Kurbanov states that the websites operate just as a VCR or tape recorder

 does, recording that which is “played” through it and enabling the user to shift the time and/or

 location that they listen to a recording that is otherwise being made freely available to the public.

 The very functionality of which the Plaintiffs complain was built entirely utilizing open-source

 software referred to as “youtube-dl” and available to anyone with an internet connection.

 Attached hereto as Exhibits 2-4, respectively are: a letter from the Electronic Frontier

 Foundation (“EFF”) and two articles from the EFF that explain in detail why youtube-dl is not a

 circumvention tool and how Plaintiffs have abused the DMCA process in claiming to the

 contrary.

        45.     Denied. Mr. Kurbanov denies that copies of recordings are retained on servers or

 that either of the websites in question engages in “circumvention” as defined under the law. In

 further answering, Mr. Kurbanov states that the websites operate just as a VCR or tape recorder

 does, recording that which is “played” through it and enabling the user to shift the time and/or

 location that they listen to a recording that is otherwise being made freely available to the public.

 The very functionality of which the Plaintiffs complain was built entirely utilizing open-source




                                                   6
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 7 of 16 PageID# 1022




 software referred to as “youtube-dl available to anyone with an internet connection. Attached

 hereto as Exhibits 2-4, respectively are: a letter from the EFF and two articles from the EFF that

 explain in detail why youtube-dl is not a circumvention tool and how Plaintiffs have abused the

 DMCA process in claiming to the contrary.

        46.     Mr. Kurbanov admits that the 2conv website operates in a similar manner to the

 FLVTO website. Mr. Kurbanov admits further that the pasted image appears to accurately

 reflect a screen capture of the 2conv website at some particular moment in time. To the extent

 not otherwise admitted, Mr. Kurbanov denies the allegations of this paragraph.

        47.     Denied.

        48.     Denied.

        49.     Denied except that, with respect to the allegation that the works listed in Exhibit

 A are registered with the United States Copyright Office, Plaintiff has insufficient information to

 admit or deny the allegations and, as such, denies the same.

        50.     Denied.

        51.     Denied.

        52.     Denied.

                                            Count One
                                  (Direct Copyright Infringement)

        53.     Mr. Kurbanov repeats and realleges each response contained in the above

 paragraphs as if fully set forth herein.

        54.     Denied.

        55.     Denied.

        56.     Denied.

        57.     Denied.



                                                  7
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 8 of 16 PageID# 1023




        58.     Denied.

        59.     Denied.

                                           Count Two
                              (Contributory Copyright Infringement)

        60.     Mr. Kurbanov repeats and realleges each response contained in the above

 paragraphs as if fully set forth herein.

        61.     Denied.

        62.     Denied.

        63.     Denied.

        64.     Denied.

        65.     Denied.

        66.     Denied.

        67.     Denied.

                                           Count Three
                                (Vicarious Copyright Infringement)

        68.     Mr. Kurbanov repeats and realleges each response contained in the above

 paragraphs as if fully set forth herein.

        69.     Denied.

        70.     Denied.

        71.     Denied.

        72.     Denied.

        73.     Denied.

        74.     Denied.

        75.     Denied.




                                                8
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 9 of 16 PageID# 1024




                                          Count Four
                             (Inducement of Copyright Infringement)

        76.     Mr. Kurbanov repeats and realleges each response contained in the above

 paragraphs as if fully set forth herein.

        77.     Denied.

        78.     Denied.

        79.     Denied.

        80.     Denied.

        81.     Denied.

        82.     Denied.

        83.     Denied.

        84.     Denied.

        85.     Denied.

        86.     Denied.

                                          Count Five
                           (Circumvention of Technological Measures)

        87.     Mr. Kurbanov repeats and realleges each response contained in the above

 paragraphs as if fully set forth herein.

        88.     Denied.

        89.     Denied.

        90.     Denied.

        91.     Denied.

        92.     Denied.




                                               9
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 10 of 16 PageID# 1025




          93.     Denied.

          94.     Denied.

          95.     Denied.

          96.     Denied.

                                      AFFIRMATIVE DEFENSES

          1.      The allegations and claims in the Complaint fail, in whole or in part, to state a

  claim upon which relief may be granted.

          2.      This Court does not have personal jurisdiction over Mr. Kurbanov and, as such,

  cannot adjudicate the claims against him consistent with the Due Process Clause of the United

  States Constitution.

          3.      The Complaint is barred, in whole or in part, by the doctrine of copyright misuse.

  Specifically, but without limitation, Plaintiffs’ filing of this case, general litigation strategies, and

  widespread improper use of takedown requests to Google alleging non-existent anti-

  circumvention violations show a clear intent by Plaintiffs to use their copyrights for a purpose

  other than which they were intended.

          4.      The Complaint fails, in whole or in part, and Plaintiffs are barred from equitable

  relief, by the doctrine of unclean hands. Specifically, but without limitation, Plaintiffs’ filing of

  this case, general litigation strategies, and widespread improper use of takedown requests to

  Google alleging non-existent anti-circumvention violations show a clear intent by Plaintiffs to

  use their copyrights for a purpose other than which they were intended.

          5.      Defendant is entitled to a defense of fair use and, as such, the Complaint, in whole

  or in part, fails. Any use of Plaintiffs’ putative copyrighted works constituted fair use under 17

  U.S.C. § 107 (to the extent applicable). In addition, Plaintiffs have failed to properly consider




                                                     10
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 11 of 16 PageID# 1026




  whether the individuals utilizing the subject websites were entitled to do so under the doctrine of

  fair use.

          6.     The Complaint fails, in whole or in part, because the websites in question do not

  “circumvent” intellectual property protections.

          7.     The Complaint fails, in whole or in part, because Plaintiffs are more than fifty

  percent contributorily negligent by making their works freely available to the public on the

  internet.

          8.     The Complaint fails, in whole or in part, because time-shifting and location-

  shifting are protected uses.

          9.     The Complaint fails, in whole or in part, because the websites are capable of

  significant non-infringing uses.

          10.    The Complaint must fail, in whole or in part, because any alleged acts of

  infringement, which Defendant denies, occurred entirely outside of the United States of America.

          11.    The Complaint is barred, in whole or in part, by lack of scienter and/or because

  the alleged infringement, if any, was innocent on Defendant’s part. Specifically, but without

  limitation, to the extent that Defendant could be found to have participated in the alleged

  infringement of Plaintiffs’ intellectual property rights, which Defendant denies, such

  infringement was unintentional and without knowledge, and therefore Defendant is either not

  liable for such infringements or the damages that may be obtained against Defendant is limited.

          12.    The Complaint is barred, in whole or in part, because any damages to Plaintiffs

  were not the proximate result of Defendant’s actions or omissions. Specifically, but without

  limitation, Defendant engaged in no conduct or omissions which resulted in any damages to

  Plaintiffs which were a natural, direct, and uninterrupted consequence of Defendant’s actions or




                                                    11
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 12 of 16 PageID# 1027




  omissions. To the contrary, to the extent Plaintiffs suffered any damages, which Defendant

  denies, such damages were as a result of the actions and omissions of third parties (e.g., those

  individuals who allegedly utilized the websites to access Plaintiffs’ works).

          13.    Plaintiffs are not entitled to injunctive relief because they have not suffered

  irreparable harm. Specifically, but without limitation, to the extent that Plaintiffs have suffered

  any harm, which Defendant denies, any such harm can be fully remedied by monetary damages

  only.

          14.    Plaintiffs cannot recover damages from Defendant to the extent that damages

  alleged by Plaintiffs are speculative or uncertain. Specifically, but without limitation, Plaintiffs

  cannot with any certainty demonstrate that they lost any actual profits from the alleged

  infringement or that Defendant made any profit attributable directly to the alleged infringement.

          15.    Plaintiffs cannot recover damages from Defendant to the extent that Plaintiffs

  failed to mitigate their alleged damages.

          16.    The Complaint fails in whole or in part because the alleged infringements were

  neither the result of the actions of Defendant, nor within Defendant’s reasonable control.

          17.    The Complaint fails, in whole or in part, because Defendant lacked the necessary

  volition required to state a claim for direct copyright infringement.

          18.    Without admitting that the Complaint states a claim, any remedies are limited to

  prevent an overlapping or duplicative recovery pursuant to the various claims against Defendant

  or for any alleged single wrong. Specifically, but without limitation, Plaintiffs have alleged

  multiple alternative theories of liability against Defendant for the same single alleged wrong, and

  Plaintiffs are not entitled to multiple damages for the same as they would constitute overlapping

  or duplicative recovery.




                                                   12
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 13 of 16 PageID# 1028




         19.       The Complaint is barred, in whole or in part, for lack of standing.

         Defendant has not knowingly or intentionally waived any applicable affirmative defenses

  and reserves the right to assert and rely on such other applicable affirmative defenses as may

  become available or apparent upon discovery of further information concerning Plaintiffs’ claims.

                                        PRAYER FOR RELIEF

  WHEREFORE, Defendant prays that the Court award the following relief:

         A.        That judgment enter for Defendant and against Plaintiffs on each of the Counts of

  the Complaint;

         B.        That the Court find Defendant to be a prevailing party in a copyright action and

  accordingly award Defendant his reasonable costs and attorney’s fees; and

         C.        That the Court award Defendant such other relief the Court deems to be just.

      DEFENDANT DEMANDS A TRIAL BY JURY ON ALL CLAIMS SO TRIABLE



  Respectfully Submitted: April 21, 2021
   /s/ Jeffrey H. Geiger
   Jeffrey H. Geiger (VSB No. 40163)
   SANDS ANDERSON PC
   1111 E. Main Street, Suite 2400
   Bank of America Plaza
   P.O. Box 1998 (23218)
   Richmond, Virginia 23218-1998
   Telephone: (804) 783-7248
   jgeiger@sandsanderson.com

   /s/ Valentin Gurvits
   Valentin D. Gurvits (pro hac vice)
   BOSTON LAW GROUP, PC
   825 Beacon Street, Suite 20
   Newton Centre, Massachusetts 02459
   Telephone: 617-928-1804
   vgurvits@bostonlawgroup.com




                                                    13
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 14 of 16 PageID# 1029




   /s/ Evan Fray-Witzer
   Evan Fray-Witzer (pro hac vice)
   CIAMPA FRAY-WITZER, LLP
   20 Park Plaza, Suite 505
   Boston, Massachusetts 02116
   Telephone: 617-426-0000
   Evan@CFWLegal.com

   /s/ Matthew Shayefar
   Matthew Shayefar (Pro hac vice)
   Law Office of Matthew Shayefar, PC
   750 N. San Vicente Blvd, 800 West
   W. Hollywood, CA 90069
   323-948-8101
   matt@shayefar.com
   Attorneys for Defendant




                                        14
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 15 of 16 PageID# 1030




                                  CERTIFICATE OF SERVICE
         I hereby certify that on the 21st day of April, 2021, I electronically filed the foregoing

  with the Clerk of Court using the CM/ECF system, which will then send a notification of such

  filing to the following:

         Michael K. Lowman, Esquire
         Jenner & Block LLP
         1099 New York Ave, NW
         Suite 900
         Washington, DC 20001-4412
         Email: mlowman@jenner.com
         Counsel for Plaintiffs

         Kenneth L. Doroshow, Esquire
         Jenner & Block LLP
         1099 New York Avenue, NW
         Suite 900
         Washington, DC 20001-4412
         Email: kdoroshow@jenner.com
         Counsel for Plaintiffs (admitted pro hac vice)

         Alison I. Stein, Esquire
         Jenner & Block LLP
         1099 New York Avenue, NW
         Suite 900
         Washington, DC 20001-4412
         Email: astein@jenner.com
         Counsel for Plaintiffs (admitted pro hac vice)

         Jonathan A. Langlinais, Esquire
         Jenner & Block LLP
         1099 New York Avenue, NW
         Suite 900
         Washington, DC 20001-4412
         Email: jlanglinais@jenner.com
         Counsel for Plaintiffs (admitted pro hac vice)




                                                  15
Case 1:18-cv-00957-CMH-TCB Document 81 Filed 04/21/21 Page 16 of 16 PageID# 1031




        Matthew J. Oppenheim, Esquire
        Oppenheim + Zebrak, LLP
        4530 Wisconsin Avenue, NW, 5th Floor
        Washington, DC 20016
        Email: matt@oandzlaw.com
        Counsel for Plaintiffs


                                                /s/ Jeffrey H. Geiger
                                                Jeffrey H. Geiger (VSB No. 40163)
                                                SANDS ANDERSON PC
                                                1111 E. Main Street, Suite 2400
                                                Bank of America Plaza
                                                P.O. Box 1998 (23218)
                                                Richmond, Virginia 23218-1998
                                                Telephone: (804) 783-7248
                                                jgeiger@sandsanderson.com




                                           16
